Citation Nr: 0018457	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active time military service from October 
1953 to September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
RO, which denied service connection for a bipolar disorder.  
The veteran's sworn testimony was obtained at a hearing 
before the undersigned member of the Board sitting at the RO 
(Travel Board hearing) in September 1997.  

In March 1998, the undersigned member of the Board remanded 
the appeal for development, primarily a more comprehensive VA 
examination.  The requested development was not 
satisfactorily completed at the RO, and in July 1999, the 
Board again remanded the appeal.  The veteran was provided 
the requested VA examination in March 2000, and the appeal is 
now ready for consideration.  


FINDING OF FACT 

A bipolar disorder is shown, as likely as not, both to have 
preexisted service and increased in severity in service 
beyond the natural progression of the disease.  


CONCLUSION OF LAW

A preexisting psychiatric disorder currently diagnosed as a 
bipolar disorder was aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the veteran's 
claim is well grounded, all relevant facts have been properly 
developed to their full extent, and VA's duty to assist, as 
mandated by 38 U.S.C.A. § 5107 (West 1991), has been met.


I.  Factual Background

The veteran's service medical records include reports of 
examinations at entry, dated in October 1953, which include 
notation of a diagnosis of passive aggressive reaction on 
psychiatric examination of October 14, 1953, performed in 
conjunction with his other enlistment physical examinations 
the week before.  The veteran was considered qualified for, 
and he was accepted to, full active military service.  

Thereafter, the veteran's service medical records show a 
notation on neuropsychiatric examination in June 1954 that the 
veteran had had feelings of being overwhelmed, a feeling which 
started in basic training, went into remission for a time 
thereafter, and then was recently exacerbated.  Notation was 
made that the veteran had prior difficulty at age 14, and that 
at that time he had been seen by a psychiatrist.  

In November 1954, the veteran was next seen for feelings of 
nervousness.  Notation was made that he works well, and that 
he has immaturity reaction.  A report of medical examination 
of June 1956 was negative for any psychiatric abnormalities.  
On June 1957 evaluation, the veteran was given some medication 
[the specific medication notation is illegible due to the 
style of hand writing] with further notation that he appeared 
nervous and jumpy.  In December 1957, the veteran was seen for 
complaints of chest pain.  The impression was pharyngitis, 
rule out angina, as well as rule out anxiety.  An undated 
report of medical history indicates a reported history of 
depression or excessive worry.  However, on examination at 
separation from service in August 1962, the veteran denied any 
depression or excess worry, and no psychiatric abnormalities 
were noted by the examiner on psychiatric evaluation.  His 
discharge was effective in September 1962.  

The post-service evidence, which includes both VA and non-VA 
(private) medical and psychiatric treatment records, in 
pertinent part show treatment for psychiatric disability other 
than personality disorders from 1991 to the present.  
Diagnoses include manic depression, bipolar disorder with 
psychotic features, and bipolar disorder by history, predated 
by a history of cyclothymic disorder during service.  A 
January 1991 private treatment record shows a reported history 
of manic depression, which was first manifest in service in 
1955, with a first use of psychiatric medication (Xanax) in 
1983 for the control of related symptoms, and later use of 
Ativan for such control of symptoms from 1990.  A May 1996 
treatment record of E.S. Kurtz, M.D., shows a diagnosis of 
manic depressive disorder.  

At his September 1997 Travel Board hearing, the veteran 
asserted that his current psychiatric disorder, a bipolar 
disorder, was either incurred in, or aggravated by, his active 
military service.  He specified that any preexisting 
psychiatric disorder was aggravated during basic training, and 
that he received in-service treatment for symptoms of this 
aggravated psychiatric disorder, so as to warrant service 
connection.

Statements of T. Williams, M.D., dated in January and June 
1998, indicate treatment of the veteran from February 1994 for 
a manic depressive disorder, mixed, with psychosis, then in 
partial remission.  In his earlier statement Dr. Williams 
opines that the veteran's manic depression and "full 
history" are compatible with such a diagnosis dating from his 
late teens to early adult life.  In his later statement, Dr. 
Williams opines that the veteran's current diagnosis of manic 
depression would have been consistent throughout his 
dysfunctional life.  

July 1998 private hospital treatment records shows a diagnosis 
of bipolar disorder, well controlled with use of St. John's 
wort.  

On VA examination in February 1999, the veteran's affect was 
mildly depressed, with mild psychomotor retardation and mild 
anxiety.  The impression was bipolar disorder, and history of 
personality disorder, as well as a history of various 
diagnoses, including immature, passive aggressive, and 
borderline personality difficulties.  The VA examiner 
commented that it would be mere speculation to say when the 
veteran's bipolar disorder started, but that this diagnosis is 
a biologic illness that tends to run in the family and has a 
genetic basis.  It was noted that the veteran certainly had a 
record of personal difficulties in service-whether from a 
personality disorder or bipolar disorder, the examiner was 
unable to say.  Additional psychological testing was 
recommended.  

The Board remanded the appeal in July 1999 for clarification 
of the above VA medical statement, particularly in light of 
the statements of Dr. Williams that the veteran's manic 
depression preexisted service.  

On VA examination in March 2000, the veteran's VA C-file was 
reviewed, including the service medical records, and the prior 
VA examination report's indicated psychological testing was 
completed.  This testing revealed the veteran's tendency to 
over-report his symptoms, but that this was either to 
exaggerate psychopathology, or merely as a "plea for help" 
by an extremely anxious individual.  The testing results were 
interpreted to indicate the potential for various psychotic 
disorders, including bipolar disorder, as well as serious 
personality disorders, such as borderline or schizotypal 
disorders.  The veteran's performance on evaluation and 
psychometrics were thought to be consistent with his reported 
history of bipolar psychotic and personality disorders.  While 
the examiner again noted some question as to the validity and 
reliability of the test results, it was felt that the 
veteran's service medical records did not clearly indicate the 
presence of manic or hypo-manic behavior in service.  Thus, 
the examiner noted that the veteran's in-service adjustment 
problems and anxiety may have been either due to pre-existing 
personality problems, or were emerging symptoms of his bipolar 
disorder.  

Clarification of the examiner's opinion was obtained in the 
part of the report which directly responded to the Board's 
July 1999 Remand questions: the examiner gave the opinion that 
both a personality and a bipolar disorder (manifest in service 
as cyclothymic) were "indisputably" present prior to 
service, that both as likely as not were exacerbated and 
increased in severity during service, and that any such 
exacerbation and increase in service of preexisting bipolar 
disorder, was not indisputably due to the natural progression 
of the disease-that is, there is some dispute as to whether 
the increase in severity was due to the natural progression of 
the disease, as opposed to an increase in the underlying 
pathology.  Diagnoses were bipolar disorder, by history, mild, 
predated by history of cyclothymic disorder during military 
service, alcohol dependence by history, in remission, and 
personality disorder, with histrionic and schizotypal 
features.  Psychological stressors were considered to include 
service related basic training.  

II.  Analysis

Service Connection in General

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease entity is established, there is no 
requirement for evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

Regulations provide that congenital or developmental defects, 
such as refractive error of the eye, personality disorders, 
and mental deficiency, are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, service connection may still be granted for 
diseases--but not defects--of congenital, developmental, or 
familial origin, if the evidence establishes the disease in 
question was incurred or aggravated in service.  See 
VAOPGCPREC 82-90 (O.G.C. 82-90).  Accordingly, while the 
March 2000 VA examination report indicates that the veteran's 
bipolar disorder is a disease of genetic origin, and to the 
extent that a genetic disorder is also congenital, 
developmental, or familial, service-connection for a bipolar 
disorder is not prohibited under 38 C.F.R. § 3.303(c).  Id. 


Presumption of Sound Condition 

In determining whether a particular disorder was either 
"incurred" or "aggravated" in service, where, as here, the 
claimant is a veteran of wartime service (or peacetime 
service after December 31, 1946), the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders "noted" at entrance into service, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (the "presumption of soundness").  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted." Id. 

Regarding pre-service disabilities first noted in service, 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).  
With notation or discovery during service of such residual 
conditions (e.g., congenital malformations), with no evidence 
of the pertinent antecedent active disease or injury during 
service, the conclusion must be that they preexisted service.  
Id., but see VAOPGCPREC 82-90 (O.G.C. 82-90) (service 
connection may be granted for disease (but not defects) of 
congenital, developmental, or familial origin, if the 
evidence establishes the disease in question was incurred or 
aggravated in service).  Similarly, manifestation of lesions 
or symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof. 38 C.F.R. § 3.303(c).  

As noted above, the veteran's service medical records include 
reports of examinations at entry, dated in October 1953, which 
include notation of a diagnosis of passive aggressive reaction 
on psychiatric examination of October 14, 1953.  This 
documented fact is of particular significance and weight in 
the instant case on appeal.  Accordingly, the presumption of 
sound condition at entry is rebutted: the veteran is shown to 
have had preexisting passive aggressive reaction disorder 
prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In finding so, the Board notes the veteran does not seek 
service connection for a personality disorder, even though 
such a disorder is presently diagnosed; rather the veteran 
claims that symptoms of his current bipolar disorder were 
initially manifested in, or aggravated by, service, so as to 
warrant service connection.  By implication, the veteran 
appears to be arguing that any in-service diagnosis of a 
personality disorder represents a mere incomplete or 
misdiagnosis, or that the in-service diagnosis included 
symptoms of what would later become another psychiatric 
disability-a bipolar disorder.  Under either theory, the 
veteran and his representative appear to argue that current 
bipolar disorder was incurred in or aggravated by his active 
military service.  As detailed below, medical opinion evidence 
supports his assertions as to etiology of current bipolar 
diagnosis, even though the service medical records do not 
clearly do so, and this evidence is sufficient, by application 
of the regulatory presumption of aggravation, to warrant 
service connection for the current bipolar disorder.  

Both the March 2000 VA examination report and the January 1998 
private medical statement of Dr. T. Williams include the 
medical opinion that the veteran's current bipolar disorder 
predated service; that is, a bipolar disorder had an onset in 
the veteran's adolescence or early adulthood.  The March 2000 
VA examination report specifically found that the veteran's 
current bipolar disorder "indisputably" preexisted service.  
Accordingly, even though the service medical records show only 
occasional treatment, with no diagnosis at separation and no 
post-service treatment or diagnosis for several decades, the 
Board finds that the March 2000 medical opinion is of such 
weight that it outweighs the remaining evidence of record to 
the contrary, and supports a finding that a bipolar disorder 
preexisted service.  



Aggravation of a Preexisting Bipolar Disorder 

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
"where there is an increase in disability during such 
service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the 
"presumption of aggravation") (Emphasis added).  Where, as 
here, the claimant is a veteran of wartime service, or 
peacetime service after December 31, 1946 (the veteran has 
both), clear and unmistakable evidence (obvious or manifest) 
is required to rebut the aforementioned presumption of 
aggravation "where the pre-service disability underwent an 
increase in severity during service."  38 C.F.R. § 3.306 (b) 
(Emphasis added).  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Due 
regard will be given the places, types, and circumstances of 
service. Id.  However, "temporary or intermittent flare-ups 
during service of a pre-existing disease or injury are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened." Verdon v. Brown, 8 Vet. App. 529, 537 (citation 
omitted); accord, Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  

In the instant case on appeal, the Board is compelled to 
conclude that a current bipolar disorder preexisted service, 
that it increased in severity or was aggravated during 
service, and that such increase in severity or aggravation 
was, as likely as not, beyond the natural progression of the 
disease.  While the veteran's service medical records do not 
clearly show an increase in severity or aggravation of 
preexisting psychiatric disability during service, the post-
service medical opinion evidence, primarily the March 2000 VA 
medical opinion, does indeed demonstrate this.  The March 
2000 VA examination report includes the medical opinion that 
the veteran's preexisting bipolar disorder, manifested in 
service as a cyclothymic disorder, was at least as likely as 
not to have undergone an increase in severity during service.  
This is the opinion, even after a review of the service 
medical record.  

While the March 2000 examiner was also of the medical opinion 
that it was disputable whether such increase in severity was 
due to the natural progression of the disease, a regulatory 
presumption of aggravation must be applied in the veteran's 
favor, unless clear and unmistakable (obvious or manifest) 
evidence is of record to rebut this presumption.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b).  As the medical opinion 
evidence is not clear and unmistakable as to whether the 
veteran's preexisting bipolar disorder increased in severity 
beyond the natural progression of the disease, with 
application of the presumption of aggravation, the weight of 
the evidence of record falls ever so slightly in the 
veteran's favor, warranting service connection for a bipolar 
disorder.  That is, clear and unmistakable evidence (obvious 
or manifest) sufficient to rebut the aforementioned 
presumption of aggravation, where the pre-service disability 
underwent an increase in severity during service, is not of 
record.  Accordingly, the presumption of aggravation is not 
rebutted; the evidence shows that a preexisting bipolar 
disorder was aggravated in service, and that such aggravation 
was, as likely as not, beyond the natural progression of the 
disease, so as to warrant service connection.  38 C.F.R. § 
3.306 (b).  The claim for service connection for the 
aggravation of preexisting bipolar disorder is granted.  


ORDER

Service connection for a bipolar disorder is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

